Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/17/2022 has been entered.
 Response to Amendment
Claims 1, 18, 19 have been amended.
Response to Arguments
Applicant's arguments filed 3/17/2022 have been fully considered but are considered moot, as they are directed to the newly amended independent claims that change the scope of the claims, as a whole, and are open to new grounds of rejection.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, 19-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Inagaki et al. (US 5742264) in view of Wong et al. (US 8854282) and Maciocci et al. (US 20120249416), hereinafter “Mac.”
Re claim 1, Inagaki teaches an information processing apparatus comprising:
a camera (see col 14, line 55-62, camera as part of head mounted display).
a display unit to display an external view of real space captured by the camera (see Fig. 1 and 2, and title head mounted display) and (see col 6, line 24-67, wherein the display is see through, and detecting line of sight) and (see col 1 line 59, see-through to outside world)
a detector that can detect an “azimuth” of the display unit around at least one axis (see col 12, lines 40-col 13, line 23, wherein head movement, angle, rotation is detected to shift the image), (see col 26, lines 23-col 27, line 9, in reference to fig. 18, 21, and 22, wherein as the horizontal movement of the head in a direction changes, the image is shifted to match the predetermined human object, and clothing images overlaid on the human object, with similar 
circuitry that can (a) acquire first information regarding a relative position between the display unit and a target in the real space and second information regarding the virtual object, the virtual object being related to the target, the relative position being detected based on a position of the display unit measured by the global positioning system (see col 26, lines 23-col 27, line 9, in reference to fig. 18, 21, and 22, wherein as the horizontal movement of the head in a direction changes, the image is shifted to match the predetermined human object at a relative distance and changes to the relative distance when the user's head is moved, and clothing images (virtual object) overlaid on the human object, the virtual object of clothes being related to the target human) and (see col 12, lines 40-col 13, line 23, Designating the left/right direction of the display screen as x-axis, the up/down direction as y-axis, and an axis perpendicular to the xy plane as z-axis, the head information signal h1 contains the spatial position information (x-coordinate, y-coordinate, z-coordinate) and spatial rotation information (x-axis rotation angle, y-axis rotation angle, z-axis rotation angle) of the head, thus providing a total of six parameters, as measured global positions)
and (b) control display of the virtual object over the displayed external view based on the relative position and an output of the detector (see col 26, lines 23-col 27, line 9, in reference to fig. 18, 21, and 22, wherein as the horizontal movement of the head in a direction changes, the image is shifted to match the predetermined human object at a relative distance and changes to the relative distance when the user's head is moved, and virtual clothing images overlaid on the human object).  Inagaki teaches shifting the images including real and virtual objects displayed in the external view based on changes to relative position of the user’s head.
Inagaki does not explicitly teach the term “azimuth.”  However, Inagaki obviously teaches azimuth (see col 12, lines 40-col 13, line 23, Designating the left/right direction of the display screen as x-axis, the up/down direction as y-axis, and an axis perpendicular to the xy plane as z-axis, the head information signal h1 contains the spatial position information (x-coordinate, y-coordinate, z-coordinate) and spatial rotation information (x-axis rotation angle, y-axis rotation angle, z-axis rotation angle) of the head, thus providing a total of six parameters.)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Inagaki’s hmd system to explicitly include azimuth values.  An advantage of the modification is that it achieves the result of using rotation angular measurements in determining the location of images in the viewable field.
To cure the deficiency of Inagaki regarding azimuth, Wong explicitly teaches azimuth (see col 10, lines 15-42, wherein an azimuth angle with reference to a head mounted display (hmd) is determined).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Inagaki’s head mounted display system to explicitly include obtaining azimuth, as taught by Wong, as the references are in the analogous art of head mounted display systems for viewing computer generated content.  An advantage of the modification is that it achieves the 
Inagaki and Wong do not explicitly teach a portable information unit which is a tablet, a cellular telephone, a personal digital assistant or a smartphone with
A) global positioning system that can acquire longitude, latitude, and altitude information, b) a touch sensitive user interface, c) information regarding a virtual object,
wherein the portable information unit and the display unit are combined.
However, Mac teaches a portable information unit which is a tablet, a cellular telephone, a personal digital assistant or a smartphone with (see [0054], tablet, pdas, cellular telephones, smartphones, and other mobile devices) and (see [0204-0205], in reference to Fig. 17, wherein the mobile device processes the data from the HMD sensors (see items 1705-1709, in Fig. 17).
A) global positioning system that can acquire longitude, latitude, and altitude information (see [0226] & [0245], wherein longitude, latitude, altitude, and other coordinate information is obtained)
b) a touch sensitive user interface (see [0124], user input and gestures, recognized in touchscreen input).
c) information regarding a virtual object (see [0062] render virtual object displayed on a surface to provide augmented reality experience).
wherein the portable information unit and the display unit are combined (see [0204-0205], in reference to Fig. 17, wherein the mobile device processes the data from the HMD sensors (see items 1705-1709, in Fig. 17) and (see [0057], in reference to Fig. 16, wherein the 
Inagaki, Wong, and Mac teaches claim 1.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Inagaki and Wong’s hmd display system of display virtual and real objects to explicitly include a mobile device combined with the head mounted display, as taught by Mac, as the references are in the analogous art of hmd display systems.  An advantage of the of modification is that it achieves the result of explicitly allowing for hmd displays to work as accessories to mobile devices in order to use a plurality of devices to support and improve processing of data for presentation to a user.
Re claim 2, Inagaki, Wong, and Mac teaches claim 1.  Furthermore, Inagaki teaches wherein the virtual object is displayed based on at least one display mode in accordance with a change of the relative position (see col 26, lines 23-col 27, line 9, in reference to fig. 18, 21, and 22, wherein a display mode is taught wherein as the horizontal movement of the head in a direction changes, the image is shifted to match the predetermined human object at a relative distance and changes to the relative distance when the user's head is moved, and clothing images (virtual object) is overlaid on the human object).
Re claim 5, Inagaki and Wong and Mac teaches claim 1.  Furthermore, Inagaki teaches wherein the virtual object is controlled in accordance with the change of the relative position of the virtual object (see col 26, lines 23-col 27, line 9, in reference to fig. 18, 21, and 22, wherein a display mode is taught wherein as the horizontal movement of the head in a direction changes, the image is shifted to match the predetermined human object at a relative distance from the head mounted display and changes to the relative distance when the user's head is moved, and clothing images (virtual object) is overlaid on the human object and moved in accordance with the relative change in position between the head mounted display and the human object).
Claims 18-19 claim limitations in scope to claim 1 and is rejected for at least the reasons above.
Furthermore, claims 18-19 claim the additional limitation of “acquiring a position in real space of the display unit using the portable information unit.”
Mac teaches acquiring a position in real space of the display unit using the portable information unit (see [0057], wherein the hmd is an accessory to the mobile device), and (see [0203-0204], in reference to Fig. 17, wherein the processor receives sensor data regarding orientation of the head mounted device and its cameras).  For motivation, see claim 1.  
Hence, Inagaki, Wong, and Mac teaches claims 18-19, herein incorporated by reference.
Claims 3-4, 6, 10-11, 12-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Inagaki et al. (US 5742264) in view of Wong (US 8854282), Maciocci et al. (US 20120249416), hereinafter “Mac,” and Wheeler et al. (US 20130135353).
Rec claim 3, Inagaki and Wong and Mac teaches claim 1.  Furthermore, Inagaki teaches a “second” mode in which a position of the virtual object is changed (see col 26, lines 23-col 27, line 9, in reference to fig. 18, 21, and 22, wherein a display mode is taught wherein as the horizontal movement of the head in a direction changes, the image is shifted to match the predetermined human object at a relative distance and changes to the relative distance when the user's head is moved, and clothing images (virtual object) is overlaid on the human object).
Inagaki and Wong and Mac do not explicitly teach at least two display modes including a first mode in which a size of the virtual object is changed.
However, Wheeler teaches at least two display modes including a first mode in which a size of the virtual object is changed (See [0074-0079], wherein content object 506 may take forms photographs, digital collages, applications, icons, tools, incoming messages, etc. as types of virtual object content) and (see [0087-0091, [0094]], in reference to Fig. 6A-C, depicting 3 examples of tilts as 3 display modes, wherein manipulative actions are applied to the selected content object in response to tilting, such as enlarging or reducing the display size of selected content object, zooming, moving content, and panning the position of selected content object).
Inagaki, Wong, Mac, and Wheeler teaches claim 3.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Inagaki and Wong and Mac’s head mounted display system to explicitly include at least two display modes that manipulate actions of virtual content items, as taught by Wheeler, as the references are in the analogous art of hmd display systems of virtual content.  An advantage of the modification is that it achieves the result of manipulating virtual objects in a hmd system based on measured change of relative position of the hmd such as tilting the hmd in different directions.
Re claim 4, Inagaki and Wong and Mac teaches claim 1.  Inagaki and Wong and Mac do not explicitly teach wherein a size of the virtual object is controlled in accordance with the change of the relative position of the virtual object.
a wearer of the wearable computing device may tilt the device to a certain degree and the device may respond by applying a visual manipulation (referred to herein as a manipulative action) to the selected content object. FIGS. 6A-C illustrate examples of tilting a head-mounted device. In particular, FIG. 6A is a view from behind a wearer 602 and depicts a first direction in which the wearer 602 may tilt the head-mounted device. As depicted, the wearer 602 may tilt the device in the first direction by, for example, looking straight up or straight down. FIG. 6B is a view behind a wearer 604 and depicts a second direction in which the wearer 604 may tilt the head-mounted device. As depicted, the wearer 604 may tilt the device in the second direction by, for example, looking directly left or looking directly right. Finally, FIG. 6C is a view behind a wearer 606 and depicts a third direction in which the wearer 606 may tilt the head-mounted device. As depicted, the wearer 606 may tilt the device in the third direction by, for example, bringing the wearer's head directly toward one of the wearer's shoulders) and (see [0089], wherein the manipulative action enlarges or reduces the display size of the selected content object).  Wheeler teaches wherein a size of the virtual object (shrinking or enlarging content) is controlled in accordance with the change of the relative position of the virtual object (the position of the virtual object is change relative to the position and angle of the head mounted display as a user tilts the head).  Inagaki, Wong, Mac, and Wheeler teaches claim 4.  For motivation, see claim 3.
wherein a display mode is taught wherein as the horizontal movement of the head in a direction changes, the image is shifted to match the predetermined human object at a relative distance and changes to the relative distance when the user's head is moved, and clothing images (virtual object) is overlaid on the human object), but Inagaki and Wong  and Mac do not explicitly teach wherein the display object is re-displayed on the display unit when the relative position of the virtual object changes by a predetermined value, as Inagaki does not explicitly teach a predetermined value.
However, Wheeler teaches wherein the display object is re-displayed, but does not explicitly teach wherein the display object is re-displayed on the display unit when the relative position of the virtual object changes by a predetermined value (see [0007] & [0126-0128], in reference to Fig. 11, wherein the manipulative action is performed for re-displaying when the position of the virtual object changes by a predetermined value (thresholds) relative to the tilt changes of the head mounted display) and (See [0074-0079], wherein content object 506 may take forms photographs, digital collages, applications, icons, tools, incoming messages, etc. as types of virtual object content), ([0087] In accordance with another embodiment, a wearer of the wearable computing device may tilt the device to a certain degree and the device may respond by applying a visual manipulation (referred to herein as a manipulative action) to the selected content object. FIGS. 6A-C illustrate examples of tilting a head-mounted device. In particular, FIG. 6A is a view from behind a wearer 602 and depicts a first direction in which the wearer 602 may tilt the head-mounted device. As depicted, the wearer 602 may tilt the device in the first direction by, for example, looking straight up or straight down. FIG. 6B is a view behind a wearer 604 and depicts a second direction in which the wearer 604 may tilt the head-mounted device. As depicted, the wearer 604 may tilt the device in the second direction by, for example, looking directly left or looking directly right. Finally, FIG. 6C is a view behind a wearer 606 and depicts a third direction in which the wearer 606 may tilt the head-mounted device. As depicted, the wearer 606 may tilt the device in the third direction by, for example, bringing the wearer's head directly toward one of the wearer's shoulders) and (see [0089], wherein the manipulative action enlarges or reduces the display size of the selected content object as a redisplaying of the object).  Inagaki, Wong, Mac and Wheeler teaches claim 6.  For motivation, see claim 3.
Re claim 10, Inagaki, Wong, Mac, Wheeler teaches claim 12.  Furthermore, Mac teaches wherein a display condition is a distance between the user and a real object (see [0057], in reference to Fig. 1-4, wherein the head mounted display is a camera that captures distance and is worn by a user) and (see [0062] [0065] [0068], in reference to Fig. 1-4, analyzing distances to objects in the image and surfaces including distance and orientation with respect to the head mounted display to a display location of the virtual object on a real world object anchor surface like desks, tables, and walls).  Mac teaches a display condition wherein the distance is from the user wearing a hmd to a real object such as a table or other surface.
Inagaki, Wong, Mac, and Wheeler teaches claim 10.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Inagaki, Wong, Mac, and Wheeler’s hmd display system of display virtual and real objects to explicitly include a display condition of the distance between the user and real object, as taught by Mac, as the references are in the 
Re claim 11, Inagaki, Wong, Mac, and Wheeler teaches claim 12.  Furthermore, Mac teaches wherein a condition is a distance between the camera and a real object (see [0057], in reference to Fig. 1-4, wherein the head mounted display is a camera that captures distance and is worn by a user) and (see [0062] [0065] [0068], in reference to Fig. 1-4, analyzing distances to objects in the image and surfaces including distance and orientation with respect to the head mounted display to a display location of the virtual object on a real world object anchor surface like desks, tables, and walls).  Mac teaches a display condition wherein the distance is from the user wearing a hmd to a real object such as a table or other surface.
Inagaki, Wong, Mac, Wheeler, and Grinberg teaches claim 11.  For motivation, see claim 10.
Re claim 12, Inagaki and Wong and Mac teaches claim 1.  Inagaki and Wong and Mac do not explicitly teach wherein the processing unit is configured to extract an image including information meeting at least one display condition set by the user.
However, Wheeler teaches wherein the processing unit is configured to extract an image including information meeting at least one display condition set by the user (see [0090-0095], wherein a user performs selected manipulative action to “extract” content such as images that are moved to different locations on the user interface displayed on the head mounted display).  Wheeler teaches wherein the processing unit is configured to extract an 
Re claim 13, Inagaki and Wong and Mac teaches claim 1.  Inagaki and Wong and Mac do not explicitly teach wherein a plurality of virtual objects are displayed, and filtering is performed using an attribute parameter of the virtual objects to selectively display the virtual objects with different attribute parameter.
	However, Wheeler teaches wherein a plurality of virtual objects are displayed (See [0074-0079], in reference to Fig. 5A-D, wherein content object 506 may take forms photographs, digital collages, applications, icons, tools, incoming messages, etc. as a plurality of virtual objects)
and filtering is performed using an attribute parameter of the virtual objects to selectively display the virtual objects with different attribute parameter (see [0087-0091, [0094]], in reference to Fig. 6A-C, depicting 3 examples of tilts as 3 display modes, wherein manipulative actions are applied to the selected content object in response to tilting, such as enlarging or reducing the display size of selected content object, zooming, moving content, and panning the position of selected content object), (see [0084], …additional content (e.g., actions to be applied to, with, or based on the selected content object 510, information related to the selected content object 510, and/or modifiable options, preferences, or parameters for the selected content object 510, etc.) may be showed adjacent to or nearby the selected content object 510 in the view region 502) and (see [0089-0095] In at least one embodiment, the zooming in or zooming out on the selected content object without altering the selected content object's display dimensions. Zooming may be used, for example, when the selected content object is a map or a picture. For example, zooming in on a map may zoom in on a particular portion of that map. In this example, zooming may alter the display of the map by, for instance, bringing aspects of the content object into display, such as roads and names of towns, that may not have been displayed before the zooming took place. Other examples of zooming are possible as well and zooming may be used with other selected content objects).  Wheeler teaches a plurality of virtual objects displayed (virtual content objects are displayed) and filtering is performed using an attribute parameter (attribute of the content objects can be selected and modified) of the virtual objects to selectively display the virtual objects (selecting particular virtual objects to change different attribute parameter of the content to allow selective zooming in and out, to filter which content is to be displayed and at what zoom level, as well as selecting position and size of the virtual object content).  Inagaki, Wong, Mac, and Wheeler teaches claim 13.  For motivation, see claim 3.
Claims 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Inagaki et al. (US 5742264) in view of Wong (US 8854282), Maciocci et al. (US 20120249416), hereinafter “Mac,” and Grinberg et al. (US 20130307842).
Re claim 7, Inagaki and Wong and Mac teaches claim 1.  Inagaki and Wong and Mac not explicitly teach wherein the virtual object is displayed at a predetermined display level depending on the distance of the relative position of the virtual object.
However, Grinberg teaches wherein the virtual object is displayed at a predetermined display level depending on the distance of the relative position of the virtual object ([0025] If the viewer sees a virtual sign when driving his car on a road, the sign size will increase in size as a function of the viewer's distance from the sign when approaching the sign).  Grinberg teaches wherein the virtual object (virtual sign) is displayed at a predetermined display level depending on the distance of the relative position of the virtual object (predetermined to increase/decrease in size as a function of the viewer’s distance from the virtual sign, such as increasing in size when approaching the sign).
Inagaki, Wong, Mac, and Grinberg teaches claim 7.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Inagaki and Wong and Mac’s head mounted display system of displaying virtual objects to explicitly include a virtual object being displayed at predetermined sizes depending on the distance of the relative position of the virtual object, as taught by Grinberg, as the references are in the analogous art of head mounted display systems of virtual objects.  An advantage of the modification is that it achieves the result of showing virtual objects that are closer to the head mounted display as being larger to simulate object depth.
Claims 8-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Inagaki et al. (US 5742264) in view of Wong (US 8854282), Maciocci et al. (US 20120249416), hereinafter “Mac,” Wheeler et al. (US 20130135353), and Grinberg et al. (US 20130307842).
Re claim 8, Inagaki, Wong, Mac, and Wheeler teaches claim 6.  Inagaki, Wong, Mac, and Wheeler do not explicitly teach wherein the virtual object is displayed at a predetermined display level depending on the distance of the relative position of the virtual object.
However, Grinberg teaches wherein the virtual object is displayed at a predetermined display level depending on the distance of the relative position of the virtual object
If the viewer sees a virtual sign when driving his car on a road, the sign size will increase in size as a function of the viewer's distance from the sign when approaching the sign).  Grinberg teaches wherein the virtual object (virtual sign) is displayed at a predetermined display level depending on the distance of the relative position of the virtual object (predetermined to increase/decrease in size as a function of the viewer’s distance from the virtual sign, such as increasing in size when approaching the sign).
Inagaki, Wong, Mac, Wheeler, and Grinberg teaches claim 8.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Inagaki, Wong, Mac, and Wheeler’s head mounted display system of displaying virtual objects to explicitly include a virtual object being displayed at predetermined sizes depending on the distance of the relative position of the virtual object, as taught by Grinberg, as the references are in the analogous art of head mounted display systems of virtual objects.  An advantage of the modification is that it achieves the result of showing virtual objects that are closer to the head mounted display as being larger to simulate object depth.
Re claim 9, Inagaki, Wong, Mac, and Wheeler teaches claim 6.  Inagaki, Wong, Mac, and Wheeler do not explicitly teach wherein the size of the virtual object is gradually enlarged as the relative position of the virtual object is approached.
However, Grinberg teaches wherein the size of the virtual object is gradually enlarged as the relative position of the virtual object is approached ([0025] Changing perspective on the move: If the viewer sees a virtual sign when driving his car on a road, the sign size will increase in size as a function of the viewer's distance from the sign when approaching the sign).  Inagaki, Wong, Mac, Wheeler, and Grinberg teaches claim 9.  For motivation, see claim 8.
  Claims 14-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Inagaki et al. (US 5742264) in view of Wong (US 8854282), Maciocci et al. (US 20120249416), hereinafter “Mac,” and Borders et al. (US 20120050143).
Re claim 14, Inagaki and Wong and Mac teaches claim 1.  Inagaki and Wong and Mac do not explicitly teach a region limiter configured to limit a display region within which the virtual object is displayed based on the azimuth of the display unit around the at least one axis.
However, Borders teaches a region limiter configured to limit a display region within which the virtual object is displayed based on the azimuth of the display unit around the at least one axis (see [0037], in reference to Fig. 9A-9E wherein a user’s head rotates about a vertical axis which is based on the angular distance of the display unit changing (azimuth) around an axis) and ([0052] Referring to FIG. 9C, the process of FIG. 9B is continued further. The user's head rotates further, the image information of the movie is further panned across the switchable viewing area of the display presenting a still smaller portion of the image information to the user 20, and the switched portion correspondingly increases in size. Referring to FIG. 9D, the process of FIG. 9C is continued further again. The user's head rotates further, the image information of the movie is further panned across the switchable viewing area of the display, and the switched portion correspondingly increases in size again. In FIG. 9D, an object 62 in the real-world scene in the user's line of sight appears. This object 62 is viewed by the user at one side of the transparent portion 60 of the switchable viewing area. Finally, in FIG. 9E, the user has rotated his or her head so that the object 62 is directly in front of him or her and the image information is no longer presented in the switchable viewing area because the entire switchable viewing area has been switched to the transparent state so that object 62 is directly viewed in the real world scene by the user).  Borders teaches a region limiter configured to limit a display region within which the virtual object is displayed based on the azimuth of the display unit around the at least one axis (as the user rotates his head, the angular distance changes and the movie (virtual object) is progressively limited (9a-d) and eventually removed from view in Fig. 9E).  Inagaki, Wong, Mac, and Borders teaches claim 14.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Inagaki and Wong and Mac’s display system to limit the display region of the virtual object as taught by Borders, as the reference is in the analogous art of head mounted displays of virtual objects.  An advantage of the modification is that it achieves the result of switching viewable areas based on a user’s rotation of the head around an axis.
Re claim 15, Inagaki, Wong, Mac, and Borders teaches claim 14.  Furthermore, Borders teaches wherein the region limiter is configured to limit the display region of the virtual object based on the relative position of the virtual object along a direction of the at least one axis ([0052] Referring to FIG. 9C, the process of FIG. 9B is continued further. The user's head rotates further, the image information of the movie is further panned across the switchable viewing area of the display presenting a still smaller portion of the image information to the user 20, and the switched portion correspondingly increases in size. Referring to FIG. 9D, the process of FIG. 9C is continued further again. The user's head rotates further, the image information of the movie is further panned across the switchable viewing area of the display, and the switched portion correspondingly increases in size again. In FIG. 9D, an object 62 in the real-world scene in the user's line of sight appears. This object 62 is viewed by the user at one side of the transparent portion 60 of the switchable viewing area. Finally, in FIG. 9E, the user has rotated his or her head so that the object 62 is directly in front of him or her and the image information is no longer presented in the switchable viewing area because the entire switchable viewing area has been switched to the transparent state so that object 62 is directly viewed in the real world scene by the user).  For motivation, see claim 15.
Re claim 16, Inagaki and Wong and Mac teaches claim 1.  Furthermore, Mac teaches setting display coordinates ([0157] In block 902, the processor may calculate parameters to display the anchored virtual object in the image. The virtual object may be intended to be fixed to a predetermined surface after an input is received by the processor and the calculated parameters may relate to the desired surface. In block 903, the processor may render the image for display with the virtual object. In block 904, the processor may control a transmitter/receiver or transceiver to upload and/or download a room coordinate map to a server. Such a coordinate map may be any form of position defining information that enables the head mounted devices to determine locations of structures within the room within a convenient coordinate system. For example, a square room may be defined for purposes of such a room coordinate map in terms of Cartesian coordinates in which the X and Y dimensions correspond to major axes of the floor and the Z coordinate corresponds to the vertical dimension (i.e., floor to ceiling). Since the cameras and other sensors within the head mounted devices (and/or body mounted cameras) may locate the major structural dimensions of a room, such as the walls, floor and ceiling, the orientation of the room coordinates may be easily aligned to the walls and floor of the room. In this manner, the when users are outside or within a space that lacks a convenient Cartesian reference frame, Cartesian coordinates may be aligned to GPS and compass coordinates) and (see [0074], wherein user inputs a place or coordinate at which the system should display the virtual object as free floating, to display virtual object at anchored spatial point).  For motivation, see claim 1.
Inagaki, Wong, and Mac do not explicitly teach further comprising a region limiter that limits a display region within which the virtual object is displayed by setting display coordinates based on the azimuth of the display unit around the at least one axis.  
However, Borders teaches a region limiter that limits a display region within which the virtual object is displayed based on the azimuth of the display unit around the at least one axis see [0037], in reference to Fig. 9A-9E wherein a user’s head rotates about a vertical axis which is based on the angular distance of the display unit changing (azimuth) around an axis) and ([0052] Referring to FIG. 9C, the process of FIG. 9B is continued further. The user's head rotates further, the image information of the movie is further panned across the switchable viewing area of the display presenting a still smaller portion of the image information to the user 20, and the switched portion correspondingly increases in size. Referring to FIG. 9D, the process of FIG. 9C is continued further again. The user's head rotates further, the image information of the movie is further panned across the switchable viewing area of the display, and the switched portion correspondingly increases in size again. In FIG. 9D, an object 62 in the real-world scene in the user's line of sight appears. This object 62 is viewed by the user at one side of the transparent portion 60 of the switchable viewing area. Finally, in FIG. 9E, the user has rotated his or her head so that the object 62 is directly in front of him or her and the image information is no longer presented in the switchable viewing area because the entire switchable viewing area has been switched to the transparent state so that object 62 is directly viewed in the real world scene by the user).  Borders teaches a region limiter configured to limit a display region within which the virtual object is displayed based on the azimuth of the display unit around the at least one axis (as the user rotates his head, the angular distance changes and the movie (virtual object) is progressively limited (9a-d) and eventually removed from view in Fig. 9E).  
Inagaki, Wong, Mac, and Borders teaches claim 16.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Inagaki and Wong and Mac’s display system to limit the display region of the virtual object as taught by Borders, as the reference is in the analogous art of head mounted displays of virtual objects.  An advantage of the modification is that it achieves the result of switching viewable areas based on a user’s rotation of the head around an axis.
Re claim 17, Inagaki, Wong, Mac, and Borders teaches claim 16.  Furthermore, Mac teaches limiting the display of the virtual object by setting coordinates ([0157] In block 902, the processor may calculate parameters to display the anchored virtual object in the image. The virtual object may be intended to be fixed to a predetermined surface after an input is received by the processor and the calculated parameters may relate to the desired surface. In block 903, the processor may render the image for display with the virtual object. In block 904, the processor may control a transmitter/receiver or transceiver to upload and/or download a room coordinate map to a server. Such a coordinate map may be any form of position defining information that enables the head mounted devices to determine locations of structures within the room within a convenient coordinate system. For example, a square room may be defined for purposes of such a room coordinate map in terms of Cartesian coordinates in which the X and Y dimensions correspond to major axes of the floor and the Z coordinate corresponds to the vertical dimension (i.e., floor to ceiling). Since the cameras and other sensors within the head mounted devices (and/or body mounted cameras) may locate the major structural dimensions of a room, such as the walls, floor and ceiling, the orientation of the room coordinates may be easily aligned to the walls and floor of the room. In this manner, the systems need not be concerned with geographic coordinates (e.g., from GPS sensors) or compass coordinates. On the other hand, when users are outside or within a space that lacks a convenient Cartesian reference frame, Cartesian coordinates may be aligned to GPS and compass coordinates) and (see [0074], wherein user inputs a place or coordinate at which the system should display the virtual object as free floating, to display virtual object at anchored spatial point).  For motivation, see claim 1.
Furthermore, Borders teaches wherein the region limiter limits the display region of the virtual object based on the relative position of the virtual object along a direction of the at least one axis [0037], in reference to Fig. 9A-9E wherein a user’s head rotates about a vertical axis which is based on the angular distance of the display unit changing (azimuth) around an axis) and ([0052] Referring to FIG. 9C, the process of FIG. 9B is continued further. The user's head rotates further, the image information of the movie is further panned across the switchable viewing area of the display presenting a still smaller portion of the image information to the user 20, and the switched portion correspondingly increases in size. Referring to FIG. 9D, the process of FIG. 9C is continued further again. The user's head rotates further, the image information of the movie is further panned across the switchable viewing area of the display, and the switched portion correspondingly increases in size again. In FIG. 9D, an object 62 in the real-world scene in the user's line of sight appears. This object 62 is viewed by the user at one side of the transparent portion 60 of the switchable viewing area. Finally, in FIG. 9E, the user has rotated his or her head so that the object 62 is directly in front of him or her and the image information is no longer presented in the switchable viewing area because the entire switchable viewing area has been switched to the transparent state so that object 62 is directly viewed in the real world scene by the user).  Borders teaches a region limiter configured to limit a display region within which the virtual object is displayed based on the relative position of the virtual object along a direction of the at least one axis (as the user rotates his head, the angular distance changes and the movie (virtual object) is progressively limited (9a-d) and eventually removed from view in Fig. 9E).  For motivation, see claim 16.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Hoang whose telephone number is (571)270-1346. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER HOANG/             Primary Examiner, Art Unit 2616